DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 2, 2021 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Mar. 2, 2021 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: IMAGE DISPLAY APPARATUS HAVING MULTIPLE OPERATION MODES AND CONTROL METHOD THEREOF.

Abstract
the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 4, 7-9, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2014/0071099 A1) in view of Amano (US 2010/0064260 A1).
	As to claim 1, Kubota teaches a display apparatus for displaying an image on a display (Kubota, FIGS. 1-2, [0057], “projector 11” in association with “external I/F 102”), the display apparatus comprising: 
	an acquisition interface (Kubota, FIG. 4B, [0052], “image input part 104 to process the image data input from the selected four image supply devices”) configured to (Kubota, see FIGS. 1 & 4B) acquire a plurality of image data (Kubota, FIGS. 1 & 4A, [0094], the plurality of images, e.g., “A B C D” from “PCs 13A to 13D”);
	a reception interface (Kubota, FIG. 5B, [0102], “external I/F 102” in association with “projection image 205”) configured to (Kubota, see FIG. 5B) receive an operation (Kubota, FIG. 5B, [0102], e.g., the operation of “the pen pressure of the pointing tool 12 remaining at the for selecting one image data which is used for displaying an image on the display, among the plurality of image data (Kubota, FIG. 5B, [0102], “the control unit 103 controls the image processing unit 110 to execute switching from the projection image 200 in multi-window display to a projection image 205 in single window display and displays the image displayed in the area 201 on the entire of the projection image 205”); and
	at least one memory and at least one processor (Kubota, FIG. 3, [0045], “control unit 103 (display control means) includes a CPU, a nonvolatile memory, a RAM, etc. (not shown), and reads out and executes a control program 105A stored in a memory unit 105 connected to the control unit 103 to control the respective units of the projector 11”) which function as: 
	selecting one image data among the plurality of image data in accordance with the operation (Kubota, FIG. 5B, [0102], e.g., the operation of “the pen pressure of the pointing tool 12 remaining at the predetermined or higher level”) received by the reception interface (Kubota, FIG. 5B, [0102], “external I/F 102” in association with “projection image 205”); 
	controlling the display to display an image based on selected image data among the plurality of image data (Kubota, FIG. 5B, [0102], “the control unit 103 controls the image processing unit 110 to execute switching from the projection image 200 in multi-window display to a projection image 205 in single window display and displays the image displayed in the area 201 on the entire of the projection image 205”).
	Kubota fails to explicitly teach “a communication interface configured to communicate with an other display apparatus acquiring the plurality of image data”; and “controlling communication with the other display apparatus via the communication interface so that the other display apparatus displays an image corresponding to the selected image data among the plurality of image data”.
Amano teaches the concepts of a communication interface (Amano, FIG. 1, [0133], “hub 61”) configured to communicate with (Amano, see FIG. 1) an other display apparatus (Amano, FIG. 1, [0133], another “image display device 1”) acquiring the plurality of image data (Amano, FIG. 1, [0133], both “image display devices 1” acquire the plurality of image data from “computer devices 50a through 60d”); and 
	controlling communication with the other display apparatus (Amano, FIG. 1, [0133], another “image display device 1”) via the communication interface (Amano, FIG. 1, [0133], “hub 61”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the selection operation in association with “projection image 205” taught by Kubota to be further performed by another display apparatus such as “image display device 1” that acquire the same plurality of image data, as taught by Amano, “so that the other display apparatus (Amano, FIG. 1, [0133], another “image display device 1”) displays an image corresponding to the selected image data (Kubota, see FIG. 5A, e.g., “A” in “projection image 205”) among the plurality of image data (Amano, FIG. 1, [0133], the plurality of image data from “computer devices 50a through 60d”)”, in order to provide an “image display device that can solve the above problems, has an easy-to-see single screen even when documents are displayed thereon, and allows smooth cursor movements even when a mouse is used for operations” (Amano, [0007]).
	As to claim 4, Kubota in view of Amano teaches the display apparatus according to claim I, wherein the at least one memory and at least one processor (Kubota, FIG. 3, [0045], “control unit 103 (display control means) includes a CPU, a nonvolatile memory, a RAM, etc. (not shown), and reads out and executes a control program 105A stored in a memory unit 105 connected to the control unit 103 to control the respective units of the projector 11”) further function as: 
see FIG. 1).  Examiner renders the same motivation as in claim 1. 
	As to claim 7, Kubota in view of Amano teaches the display apparatus according to claim 1, wherein each of the display apparatus (Amano, FIG. 1, 1st “image display device 1”) and the other display apparatus (Amano, FIG. 1, 2nd “image display device 1”) is capable of executing a single-display in which one of a plurality of images respectively corresponding to the plurality of image data is displayed (Kubota, e.g., see FIG. 5B-5C, [0102], a single-display “A” in “projected image 205”), and a multi-display in which the plurality of images are arrayed and displayed (Kubota, e.g., see FIG. 5B-5C, [0102], a multi-display “A B C D” in respective “areas 201~204” as “projected image 200”), and the at least one memory and at least one processor (Kubota, FIG. 3, [0045], “control unit 103 (display control means) includes a CPU, a nonvolatile memory, a RAM, etc. (not shown), and reads out and executes a control program 105A stored in a memory 
	controlling communication with the other display apparatus via the communication interface (Amano, FIG. 1, [0133], “hub 61”) such that an image is displayed in the single-display (Kubota, e.g., see FIG. 5B-5C, [0102], a single-display “A” in “projected image 205”) on the other display apparatus (Amano, FIG. 1, 2nd “image display device 1”) in a case where the multi-display being executed in the display (Kubota, e.g., see FIG. 5B-5C, [0102], a multi-display “A B C D” in respective “areas 201~204” as “projected image 200”).  Examiner renders the same motivation as in claim 1.
	As to claim 8, Kubota teaches the display apparatus according to claim 1, wherein the acquisition interface (Kubota, FIG. 4B, [0052], “image input part 104 to process the image data input from the selected four image supply devices”) is a plurality of input terminals to which the plurality of image data are respectively inputted (Kubota, see FIG. 2, [0036], “network 14” via “LAN”).
	As to claim 9, it differs from claim 1 only in that it is the control method for the display apparatus of claim 1.  It recites the similar limitations as in claim 1, and Kubota in view of Amano teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claims 12 and 15, they recite the similar limitations as in claims 4 and 7, respectively, and Kubota in view of Amano teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 4 and 7 for detailed analysis.
	As to claim 16, it recites the similar limitations as in claim 8, and Kubota teaches them.  Please see claim 8 for detailed analysis.
claim 17, it differs from claim 1 only in that it is the non-transitory computer readable medium that stores a program executed by the display apparatus of claim 1.  It recites the similar limitations as in claim 1, and Kubota in view of Amano teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2014/0071099 A1) in view of Amano (US 2010/0064260 A1) and Oh et al. (US 2020/0249900 A1).
	As to claim 2, Kubota in view of Amano fails to explicitly teach the display apparatus according to claim 1, wherein the at least one memory and at least one processor further function as: setting one of a plurality of modes based on an operation received by the reception interface, the plurality of modes including a first mode in which the display apparatus communicates with the other display apparatus so that the other display apparatus displays an image based on the selected image data, and the display apparatus does not respond to an instruction from the other display apparatus specifying image data for displaying an image on the display, and a second mode in which the display apparatus does not communicate with the other display apparatus to cause the other display apparatus to an image based on the selected image data, and in response to an instruction from the other display apparatus specifying image data for displaying an image on the display, the display apparatus displays this image.  
	However, Oh teaches the concepts that the at least one memory (Oh, [0061], e.g., a “memory (not shown)”) and at least one processor (Oh, [0061], “processor 120”) further function as: 
see FIGS. 4-5, [0026]-[0027], mode of “sharing image quality information between devices” with or without “master device”) based on an operation (Oh, FIG. 3, [0052], “communication interface 110 may transmit and receive image quality information to and from the electronic device 200, and transmit, to the display device 300”) received by the reception interface (Oh, FIG. 3, [0052], “communication interface 110”), the plurality of modes including a first mode (Oh, FIG. 4, [0115], the mode in which “each of the first through fourth partial images may be transmitted to the first through fourth devices (400-1 through 400-4)”) in which the display apparatus communicates with the other display apparatus (Oh, see FIG. 4, each of “1st ~ 4th devices 400-1 ~ 400-4” communicate with each other) so that the other display apparatus displays an image (Oh, FIG. 1B, [0043], e.g., “an example of partial images that may be combined by the electronic system to form one image frame”) based on the selected image data (Oh, e.g., see FIG. 1B), and the display apparatus does not respond to an instruction from the other display apparatus specifying image data for displaying an image on the display (Oh, [0090], e.g., “the image quality processing information may be obtained only by the electronic device 200 which is a master device, and the electronic device 100 may receive image quality processing information from the electronic device 200”), and
	a second mode (Oh, e.g., FIG. 5, [0119], Examiner interprets the mode with “master-slave devices” as the 2nd mode) in which the display apparatus does not communicate with the other display apparatus to cause the other display apparatus to an image based on the selected image data (Oh, see FIG. 5, [0121], the display apparatus does not communicate with the other display apparatus in a sense that only “master device 410” communicates with other “slave devices 402-1”), and in response to an instruction from the other display apparatus (Oh, FIG. 5, [0125], e.g., “the image quality processing information may be calculated only in the master device 401, and 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “image input part 104 to process the image data input from the selected four image supply devices” taught by Kubota to further process image devices from, e.g., “1st through 3rd display modules, 300-2 through 300-4” sharing “image quality information” with our without “master-slave mode”, as taught by Oh, in order to solve the problem that “since the image quality information of the partial image between the image processing devices is not shared, the image output from the large display apparatus can be output in a state where a partial area has a brightness, or the like, different from other areas” (Oh, [0004]).  
	 As to claim 6, Kubota in view of Oh teaches the display apparatus according to claim 1, wherein the at least one memory (Kubota, FIG. 3, [0045], “control unit 103 (display control means) includes a CPU, a nonvolatile memory, a RAM, etc. (not shown), and reads out and executes a control program 105A stored in a memory unit 105 connected to the control unit 103 to control the respective units of the projector 11”) further function as:
	controlling communication with the other display apparatus via the communication interface such that, in a case where the display apparatus and the other display apparatus executing a multi-display (Oh, e.g., see FIGS. 4-5, [0026]-[0027], mode of “sharing image quality information between devices” with or without “master device”), in which a plurality of images respectively corresponding to the plurality of image data are arrayed and displayed (Kubota, e.g., see FIG. 4, one of “image sources 101 to 104” may be selected as “original image 905”), an image based on image data corresponding to a selected image is selected from the plurality of images displayed on the other display apparatus (Oh, see FIGS. 1B and 4, [0048] and [0070], “partial images 900-1~900-4” are displayed based on a “original image”).  Examiner renders the same motivation as in claim 2. 
	As to claim 10, it recites the similar limitations as in claim 2, and Oh teaches them.  Examiner renders the same motivation as in claim 2.  Please see claim 2 for detailed analysis.
	As to claim 14, it recites the similar limitations as in claim 6, and Kubota in view of Oh teaches them.  Examiner renders the same motivation as in claim 2.  Please see claim 6 for detailed analysis.

Allowable Subject Matter
Claims 3, 5, 11 and 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, the closest known prior art, i.e., Matsumoto et al. (US 2002/0186212 A1), Oh et al. (US 2020/0249900 A1), Jain et al. (US 2014/0285399 A1), Nagano et al. (US 2004/0130568 A1), Kim et al. (US 2014/0119675 A1) and Kang et al. (US 2018/0137839 A1), Kubota et al. (US 2014/0071099 A1), Amano (US 2010/0064260 A1) and Wen (US 2016/0335040 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims wherein the plurality of modes include a third mode in which the display apparatus communicates with the other display apparatus so that the other display apparatus displays an image based on the selected image data, and, in response to an instruction from the other display apparatus specifying image data for displaying an image on the display, displays this image”.
	As to claim 5, the closest known prior art above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “setting one of a plurality of modes based on an operation received by the reception interface, the plurality of modes including a first mode in which, in a case where the multi-display being executed, in response to reception of an instruction to select one of the plurality of images, the display apparatus communicates with the other display apparatus so that the other display apparatus displays an image based on image data corresponding to a selected image, and a second mode in which, in a case where the multi-display being executed, even when an instruction to select one of the plurality of images is received, the display apparatus does not communicate with the other display apparatus so that the other display apparatus displays an image based on image data corresponding to a selected image”.
	As to claims 11 and 13, they recite the similar limitations as in claims 3 and 5, respectively, and are allowable for the same reasons above.  Please see claims 3 and 5 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Wen (US 2016/0335040 A1) teaches the concept of the mode such as “master-slave mode” (e.g., see FIGS. 1A-1B).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Apr. 4, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***